ITEMID: 001-97216
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF SALAKHUTDINOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1946 and is now serving a prison sentence in Kazan UE-148/19 correctional colony.
6. On 16 December 2001 he was arrested. On 28 December 2001 the prosecutor’s office of the Novosheshminskiy District of the Republic of Tatarstan authorised his detention on charges of inflicting severe injuries which had caused the death of the victim.
7. By a judgment of 5 March 2002, the Novosheshminskiy District Court of the Republic of Tatarstan convicted the applicant as charged and sentenced him to ten years and six months’ imprisonment in a correctional colony with a special regime. On 14 May 2002 the Supreme Court of the Republic of Tatarstan upheld the judgment on appeal.
8. During the relevant periods the applicant was detained in the following detention facilities. From 16 December 2001 to 9 January 2002 he was held in the temporary detention facility at Novosheshminskiy police station (изолятор временного содержания Новошешминского РОВД). He was then transferred to Bugulma IZ-16/03 remand centre (следственный изолятор ИЗ-16/3 Главного управления Федеральной службы исполнения наказаний по Республике Татарстан) where he was held from 9 January to 20 August 2002, except for a short period from 28 to 29 January 2002, which he spent in the temporary detention facility at Novosheshminskiy police station. From 20 August 2002 to 26 August 2003 he was held in Chistopol UE-148/T prison (тюрьма УЭ-148/Т г. Чистополя Республики Татарстан).
9. The parties’ descriptions of the conditions of the applicant’s pre-trial and post-trial detention significantly differ on a number of counts.
10. The applicant was detained in the temporary detention facility at Novosheshminskiy police station, in two different cells, from 16 December 2001 to 9 January 2002.
11. As the facility was only used for temporary detention, the cells were not equipped with sanitary facilities. Therefore the applicant had restricted access to a toilet and was only able to go to the lavatory, under escort, to a special room, twice a day. The authorities did not allow his relatives to bring him any necessary toiletries, which meant that for twenty-four days he did not have toothpaste, a toothbrush or a shaver. Nor could he take a shower, because the facility did not have one.
12. The cell windows were fitted with grilles which restricted natural light. The artificial lighting was provided by 25-40-watt light bulbs. The ventilation in the cells was very poor, if there was any. The applicant was not allowed outdoor exercise even once during the entire period of his detention. He was given only one meal a day and was almost starving. Although he had been suffering from a cardio-vascular problem and coughing spells, he was refused medical assistance.
13. The applicant was again kept in this facility on 28-29 January 2002. Protesting against inhuman treatment, on 28 January he slit his wrists but was rescued. The next day he refused to return to Bugulma IZ-16/3 remand centre. His refusal angered the police officers, who beat him up and sent him back to the remand centre.
14. The applicant complained several times to prosecutors at different levels of authority of appalling conditions of detention and ill-treatment, but all to no avail. He particularly stressed that instead of the relatively short period of time which had been established by the relevant law, that is to say no more than ten days, he had been kept in a temporary detention facility for twenty-four days in appalling conditions.
15. According to the Government, throughout the time he was in the temporary detention facility the applicant was held in cell no.1, measuring 6.048 square metres with four sleeping places and cell no. 2, measuring 5.88 square metres with two sleeping places. The exact number of inmates held with the applicant could not be established but, in any event, the design capacity of the cells was never exceeded. The applicant was provided with an individual sleeping place. Bedding was available on demand though it is unclear whether he chose to use any.
16. In view of the fact that the facility was intended for short-term detention, the cells were not equipped with sanitary facilities. Inmates were allowed to go to the toilet twice a day, or more often when necessary. A shower was not provided. The facility was monitored and regularly fumigated by a special sanitary service.
17. The cells had central heating. Information about the average inside temperature at the material time could not be provided owing to the destruction of the relevant files. However, according to a report issued by the management of the police station, on 29 December 2006 the temperature in the cells was 21 degrees Celsius and it was 9 degrees Celsius in the corridor.
18. The cells were lit with natural light coming from glazed windows measuring 60 x 80 centimetres and with incandescent lighting of 100 to 150 watts. In addition to the natural ventilation provided by the windows, the cells were equipped with ventilation shafts.
19. The applicant was allowed one hour’s exercise daily.
20. While he was detained there he was twice assisted with medical problems, on 16 December 2001 for alcohol withdrawal and on 28 January 2002 for a self-inflicted injury. Both times he was treated at the scene by ambulance staff and then taken to a local hospital.
21. No information was submitted by the Government in respect of the food provided to the inmates.
22. The applicant was held in Bugulma IZ-16/3 detention facility from 9 January to 20 August 2002, except for a short period from 28 to 29 January 2002.
23. According to his submissions, at the material time the cells where he was detained measured 5 x 1.5 metres on average, had six beds and accommodated between twelve and fifteen inmates, who had to take turns to sleep and were not provided with personal bedding. The lights were permanently on. The windows had no glass and were sealed with metal shutters. It was very hot in the summer and freezing in the winter. The toilet was placed very close to the dining table, with no privacy. Despite regular complaints about insects, the administration took no action to fumigate the cells. A shower was available twice a month. No outside exercise was offered to the applicant. The detainees’ food consisted mainly of vegetables and soya products. The medical assistance was inadequate.
24. Relying on a certificate dated 27 December 2006 issued by the facility management, the Government submitted that the applicant had been held in five cells:
- cell no. 212, measuring 21 sq. m and accommodating five inmates including the applicant;
- cell no. 311, measuring 12 sq. m with six sleeping places;
- cell no. 312, measuring 12 sq. m with six sleeping places;
- cell no. 317, measuring 21 sq. m with fourteen sleeping places;
- cell no. 407, measuring 21 sq. m, with fourteen sleeping places.
25. In cell no. 212 the applicant was detained from 8 to 20 August 2002. Due to the destruction of the facility’s records on the expiry of the statutory storage time-limit, it was not possible to establish the exact periods during which the applicant was detained in the other four cells and the exact number of inmates detained with him.
26. All cells were equipped with a sink and a lavatory separated from the living area by a partition of not less than one metre in height. Showers were available once a week with a simultaneous change of bedding. The inmates were provided with washbowls for their hygiene needs. The water was supplied centrally and could be heated with electric heaters.
27. The cells were ventilated through casement windows and in addition were equipped with ventilation shafts. The cells were aired daily, while the inmates were having their exercise. The average temperature and level of humidity met sanitary and hygiene requirements.
28. The windows were not covered with metal shutters, as a result there was enough natural light to allow reading and writing. The cells were also equipped with lamps which could be turned on when necessary. The lamps were covered with a protective fitting. During the night, the artificial lighting was dimmed.
29. The cells were fumigated regularly, with the assistance of a special sanitary service when necessary, and the detainees never complained about insects or rats.
30. The food met official nutritional standards. The quality of the food was controlled by the facility’s medical unit. In addition, the applicant could receive parcels and could buy food and other things from the facility’s shop.
31. During his detention the applicant was provided with an individual sleeping place, bedding, cutlery and utensils. He had an hour’s daily exercise. His state of health was monitored regularly and he was provided with medical assistance when necessary. He never complained about the conditions of his detention while in Bugulma IZ-16/3.
32. According to the applicant, at the time of his detention, that is from 20 August 2002 to 26 August 2003, the facility served as a prison. Later it was converted into a pre-trial detention centre. Due to this, the size and the configuration of the cells changed.
33. At the material time the cells were severely overcrowded. Cell no. 13 measured 80 square metres and accommodated over forty inmates. Twenty two-tier bunks, three tables and a lavatory left almost no space in which to move. He did not have an individual sleeping place and had to share a bunk with other inmates. Due to the large number of people, access to the lavatory was restricted. The water supply was often cut off. There was no ventilation. Windows were completely sealed by metal shutters and let no air or daylight in. The inmates did not have enough oxygen. The cells were stuffy and unbearably hot during the summer months. The facility’s exercise yards were very small, surrounded by solid concrete walls which prevented the free flow of air. Therefore, outside exercise was scarcely any different from staying in.
34. The insufficient lighting, either natural or artificial, impaired the applicant’s eyesight which diminished by 1.5 dioptres and continued to deteriorate. The inmates had to wash their bedding and clothing themselves. For this each of them was given a small piece of soap and had to share with others one tiny electric heater for warming the water. The inmates were only allowed to shower irregularly, that is once every ten, fifteen or twenty days. These unhygienic conditions resulted in skin diseases.
35. The food was very poor and consisted mainly of green tomatoes, cabbage and soya products. The applicant was later diagnosed with dystrophy. Medical assistance was inadequate and it was very difficult to arrange appointments with specialists.
36. The convicts were treated very badly and were often beaten up. On 23 August 2003 special armed forces (“спецназ”) arrived in the colony and proceeded systematically to beat up the inmates, including the applicant.
37. Referring to a certificate of 16 January 2007 issued by the management of the facility, the Government submitted that the applicant had been held in cell no. 13, measuring 48 sq. m and accommodating eleven inmates including the applicant, and in cell no. 17, measuring 30 sq. m and accommodating twelve inmates including the applicant.
38. The Government further submitted that, at the material time, according to a certificate of 26 December 2006 issued by the governor of the facility, the cells had been equipped with a sink and a lavatory separated from the living area by a partition at least one metre high. Showers were available once a week with a simultaneous change of bedding.
39. The ventilation was natural, through casements in the windows. In addition, the cells were equipped with ventilation shafts. The cells were aired on a daily basis, for more than one hour, while the inmates were having their outside exercise. Overall, the temperature and humidity levels met sanitary and hygienic requirements. The windows were not covered with metal shutters but were reinforced with metal grilles. The cells were equipped with lamps which were turned on when necessary. The lamps were covered with a protective fitting. During the night the artificial lighting was dimmed.
40. On arrival at the facility all convicts were provided with an individual sleeping place and bedding. The cells were fumigated regularly with the assistance of a special sanitary service when necessary, and the inmates had never complained about insects and rats.
41. Nutrition met official standards. Hot meals were provided three times a day. The quality of the food was controlled by a commission comprised of a worker from the facility’s medical unit and one of the governor’s deputies. During the first two months, the applicant was given health food.
42. The applicant had an hour and a half’s outside exercise every day. The space in the exercise yards was commensurate with the number of actual users.
43. During his imprisonment the applicant consulted doctors on a number of occasions and received all necessary and adequate medical treatment. The entries made in the applicant’s medical case file submitted by the Government reflected that in August, September and November 2002 and March, June and July 2003 he was attended by a general practitioner, a phthisiologist and an ophthalmologist; in July 2002 he was treated for bronchitis. Throughout the period in question he had three X-ray examinations and was prescribed various medicines, including antibiotics, antipyretic drugs and vitamins.
44. No special armed forces were sent to the facility on 23 August 2003.
45. Section 8 of the Law on Detention (Federal Law no. 103-FZ of 15 July 1995) provides that persons detained in accordance with a court order should be held in remand centres.
46. According to section 9, persons whose detention has not yet been ordered by a court with jurisdiction should be held in temporary detention facilities. In exceptional circumstances, persons detained in remand centres can be transferred to and detained in temporary detention facilities for a period of no longer than ten days in a month (section 13).
47. Section 23 provides that detainees should be kept in conditions which satisfy health and hygiene requirements. They should be provided with an individual sleeping place and be given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell. Detainees should be given sufficient free food to keep them in good health in line with the standards established by the Government of the Russian Federation (Article 22).
49. According to Article 131, prisoners are housed in locked shared cells to which they are assigned on the basis of perceived security risk. They are allowed out of their cells for sixty minutes a day if they are on the strict regime and ninety minutes if they are on the ordinary regime. The inmates exercise in cell groups and in a designated area. A prisoner’s exercise privileges can be stopped at any time if he breaks internal rules.
VIOLATED_ARTICLES: 3
